           Case 2:20-cv-02099-GMN-NJK Document 35
                                               34 Filed 03/19/21
                                                        03/18/21 Page 1 of 4
                                                                           5




1    George Haines, Esq.
     Nevada Bar No. 9411
2    Gerardo Avalos, Esq.
     Nevada Bar No. 15171
3    FREEDOM LAW FIRM, LLC
4    8985 South Eastern Ave., Suite 350
     Las Vegas, NV 89123
5    Phone: (702) 880-5554
     FAX: (702) 385-5518
6    Email: info@freedomlegalteam.com
7
     Michael Kind, Esq.
8    Nevada Bar No.: 13903
     KIND LAW
9    8860 South Maryland Parkway, Suite 106
     Las Vegas, Nevada 89123
10   (702) 337-2322
     (702) 329-5881 (fax)
11
     mk@kindlaw.com
12   Attorneys for Plaintiff Gustavo A. Iglesias

13                          UNITED STATES DISTRICT COURT
14                               DISTRICT OF NEVADA
15   Gustavo A. Iglesias,                                 Case No.: 2:20-cv-02099-GMN-NJK
16                                                        ORDER GRANTING STIPULATION TO
                                   Plaintiff,             Stipulation to extend discovery
                                                          EXTEND DISCOVERY                deadlines
                                                                                    DEADLINES
17          v.
                                                          (First request)
18   Trans Union LLC.; Experian Information
     Solutions Inc.; Equifax Information Services
19   LLC; Ally Financial Inc.,
20
                                   Defendants.
21
22
23
24
25
26
27
     STIPULATION                                    -1-
           Case 2:20-cv-02099-GMN-NJK Document 35
                                               34 Filed 03/19/21
                                                        03/18/21 Page 2 of 4
                                                                           5




1           Gustavo A. Iglesias; Trans Union LLC.; Experian Information Solutions Inc.; and

2    Equifax Information Services LLC; ("Plaintiff," "Trans Union," "Experian," and "Equifax"

3    respectively or jointly as the “Parties”), by and through their respective counsel, hereby stipulate

4    to modify the Court’s Discovery Plan and Scheduling Order as follows:

5            Pre-Trial Order: The parties shall file a joint pretrial order no later than Oct 8, 2021 or

6    thirty (30) days after the date set for filing dispositive motions. In the event that dispositive

7    motions are filed, the date for filing the Joint Pretrial Order shall be suspended until thirty (30)

8    days after the Court enters a ruling on the dispositive motions, or otherwise by further order of

9    the Court.

10          Pursuant to LR 26-3, good cause exists to amend the Scheduling Order. The Parties have

11   diligently pursued discovery but need additional time to complete responses to discovery requests,

12   complete depositions, and possibly amend pleadings or add parties.

13          A.      Statement of Completed Discovery

14          Trans Union served Plaintiff with interrogatories, requests for production of documents,

15   requests for admission and a notice of deposition on Jan 11, 2021.

16          Plaintiff served interrogatories, requests for production of documents, requests for

17   admission, and deposition notices to all Defendants on Feb 2, 2021.

18          Equifax served Plaintiff with interrogatories, requests for production of documents, and

19   requests for admission on Feb 3, 2021.

20          Experian served Plaintiff with interrogatories, requests for production of documents, and

21   requests for admission on Feb 8, 2021.

22          Plaintiff responded to Trans Union's discovery requests on Feb 24, 2021. Plaintiff needs

23   additional time to respond to Experian and Equifax's discovery requests. Equifax, Experian, and

24   Trans Union need additional time to respond to Plaintiff's discovery requests.

25          B.      Description of Remaining Discovery

26          Pursuant to LR 26-3(b), the parties request additional time to respond to written discovery

27   requests, take depositions, and disclose experts.
     STIPULATION                                      -2-
             Case 2:20-cv-02099-GMN-NJK Document 35
                                                 34 Filed 03/19/21
                                                          03/18/21 Page 3 of 4
                                                                             5




1            C.     Reasons Why Remaining Discovery Was Not Completed by Current Deadlines

2            Pursuant to LR 26-3(c), the reason the remaining discovery was not complete within the

3    time limits set by the discovery plan is Plaintiff intends to disclose an expert but needs additional

4    time to obtain written discovery responses and take Defendants' depositions before the expert can

5    be properly disclosed based on the information Plaintiff expects to learn from discovery responses

6    and verify through Defendants' depositions. Plaintiff also requests an extension to the deadlines to

7    amend the pleadings and add parties because he wishes to preserve those rights until after he has

8    obtained all written discovery responses and learned what information, if any, would inform

9    amended pleadings or require adding parties.

10           Additionally, Trans Union’s counsel is located in the Dallas-Fort Worth, Texas area and

11   suffered extensive power outages due to the extreme winter storm in February 2021, precluding

12   the ability to access PDF files, work, and communicate effectively on the case for the duration of

13   the historic storm until power was restored. Lastly, Trans Union’s counsel will be getting married

14   in April 2021 which will necessitate time both before and after for the wedding and honeymoon

15   and counsel will not be available to schedule or complete depositions during that time.

16           Pursuant to LR 26-3(d), the Parties' proposed discovery schedule is listed below:

17
        1.    Amend pleadings: from Mar 9, 2021, to May 10, 2021;
18
        2.    Expert disclosures: from Apr 8, 2021 , to June 9, 2021;
19
        3.    Rebuttal disclosures: from May 10, 2021 , to July 9, 2021;
20
        4.    Discovery cutoff date: from Jun 7, 2021 , to Aug 9, 2021;
21
        5.    Dispositive motions: from Jul 7, 2021, to Sep 8, 2021.
22
23           Pre-Trial Order: The parties shall file a joint pretrial order no later than Oct 8, 2021 or
24   thirty (30) days after the date set for filing dispositive motions. In the event that dispositive
25   motions are filed, the date for filing the Joint Pretrial Order shall be suspended until thirty (30)
26
27
     STIPULATION                                      -3-
           Case 2:20-cv-02099-GMN-NJK Document 35
                                               34 Filed 03/19/21
                                                        03/18/21 Page 4 of 4
                                                                           5




1    days after the Court enters a ruling on the dispositive motions, or otherwise by further order of

2    the Court.

3            This is the Parties' first request for an extension of these deadlines.

4    IT IS SO ORDERED.
5    Dated: March 18, 2021.
     Dated: March 19, 2021
6
                                         ___________________________________
7    FREEDOM LAW FIRM, LLC
                                         UNITED STATES MAGISTRATE JUDGE
8    /s/ Gerardo Avalos
     Gerardo Avalos, Esq.
9    8985 South Eastern Ave., Suite 350
     Las Vegas, NV 89123
10   Counsel for Plaintiff Gustavo A. Iglesias
11
     QUILLING, SELANDER, LOWNDS, WINSLETT & MOSER, P.C.
12
     /s/ Jennifer Bergh     .
13   Jennifer Bergh, Esq.
     6900 N. Dallas Pkwy Ste. 800
14   Plano, Texas 75024
15   Counsel for Trans Union LLC

16   NAYLOR & BRASTER

17   /s/ Andrew J. Sharples       .
     Jennifer L. Braster, Esq.
18   Andrew J. Sharples, Esq.
19   1050 Indigo Drive, Suite 200
     Las Vegas, Nevada 89145
20   Counsel for Experian Information Solutions, Inc.
21   CLARK HILL PLLC
22
     /s/ Jeremy J. Thompson       .
23   Jeremy J. Thompson, Esq.
     3800 Howard Hughes Parkway, Suite 500
24   Las Vegas, Nevada 89169
     Counsel for Equifax Information Services LLC
25
26
27
     STIPULATION                                     -4-
